Exhibit 10.81

THIRD AMENDMENT TO LEASE

AND PARTIAL SURRENDER AND EARLY TERMINATION AGREEMENT

THIS THIRD AMENDMENT TO LEASE AND SURRENDER AND PARTIAL EARLY TERMINATION
AGREEMENT (this “Agreement”) is made and entered into as of the 3rd day of April
2014, by and between BEDMINSTER 2 FUNDING LLC, (“Landlord”), and AMARIN
PHARMACEUTICALS IRELAND LTD., (“Tenant”).

RECITALS:

A. Landlord and Tenant are parties to that certain Office Lease Agreement dated
as of April 1, 2013, 2nd Amendment to Lease and Partial Surrender and Early
Termination Agreement dated January 23, 2014; License Agreement dated April 11,
2011; 1st Amendment to License dated May 11 2011; 2nd Amendment to License dated
April 25, 2012; 3rd Amendment to License dated July 17, 2012; 4th Amendment to
License dated December 15, 2012, and 5th Amendment to License dated February 27,
2013 (the “Lease”), pursuant to which Tenant currently leases approximately
23,231 square feet of rentable area (the “Premises”) on the 1st and 2nd floors
of the building known as 1430 Route 206, Bedminster, New Jersey

B. Landlord and Tenant desire to surrender approximately 2,000 square feet from
Suite #200, (“Surrendered Premises”) on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual undertakings and covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, do hereby agree as follows:

1. Landlord and Tenant hereby agree that the Effective Date of the Surrender
shall be as of 11:59 p.m. on April 30, 2014 (the “Surrender Date”), subject to:

(a) Tenant covenants and agrees to surrender the Premises to Landlord on or
before the Surrender Date, vacant, clean and free of debris, and in good order
and repair as well as otherwise in accordance with the applicable provisions of
the Lease.

Landlord shall have early access to the Surrender Premises commencing April 1,
2014 in order to perform the work necessary to demise the space

2. Tenant’s obligations to pay any Base Rent, additional rent or other amounts
due in accordance with the Lease which accrue through the Surrender Date shall
survive the termination of the term of the Lease and shall remain an obligation
of Tenant until fully satisfied.

3. If Tenant fails to surrender the Surrender Premises on or before the
Surrender Date in accordance with the terms of this Agreement, then, from and
after the day after the Amended Early Termination Date, Tenant shall be
obligated to pay holdover rent for the Surrendered Premises in accordance with
the Lease.

4. Effective May 1, 2014, Minimum Base Rent for the Demised Premises (as
reduced) shall be as follows:

 

Square Feet

   Period      Per Square Foot $      Monthly Base Rent  

21,231

     5/1/2014  4/30/2015       $ 27.00       $ 47,769.75   

21,231

     5/1/2015  4/30/2016       $ 27.50       $ 48,654.38   

21,231

     5/1/2016  4/30/2017       $ 28.00       $ 49,539.00   

21,231

     5/1/2017  4/30/2018       $ 28.50       $ 50,423.63   

 

1



--------------------------------------------------------------------------------

5. Tenant shall pay an Early Termination Fee for the Surrendered Premises, which
shall be considered Additional Rent, on a monthly basis and is calculated as
follows:

 

Square Feet

   Period      Existing Per
Square Foot $      Per Square
Foot $     Monthly Base
Rent      Number of
Months      Total  

2,000

     5/1/2014  4/30/2015       $ 27.00       $ 12.15      $ 2,025.00         12
      $ 24,300.00   

2,000

     5/1/2015  4/30/2016       $ 27.50       $ 12.38      $ 2,062.50         12
      $ 24,750.00   

2,000

     5/1/2016  4/30/2017       $ 28.00       $ 12.60      $ 2,100.00         12
      $ 25,200.00   

2,000

     5/1/2017  4/30/2018       $ 28.50       $ 12.83      $ 2,137.50         12
      $ 25,650.00         

 

 

    

 

 

   

 

 

    

 

 

    

 

 

 

Total

  45 %    48    $ 99,900.00            

 

 

      

 

 

    

 

 

 

Annualized Per Month

  

$ 2,081.25                    

 

 

 

$2,081.25 Per Month Additional Rent effective May 1, 2014, any amounts
previously paid in excess of the aforementioned will be issued as a credit on
Tenants billing statement.

6. The parties hereto represent and warrant to each other that each has full
right and authority to enter into this Agreement and that the person signing
this Agreement on behalf of Landlord and Tenant respectively has the requisite
authority for such act.

7. Except as expressly provided herein, all other terms, conditions, covenants,
conditions and agreements as set forth in the Lease remain unchanged and in full
force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

AGREED TO: LANDLORD:

BEDMINSTER 2 FUNDING, LLC,

A New Jersey limited liability company

By:

/s/ Kurt R. Padavano

Name: Kurt R. Padavano Title: Authorized Representative TENANT: AMARIN
PHARMACEUTICALS IRELAND LTD By:

/s/ John F. Thero

Name: John F. Thero Title: President & CEO

 

2